DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it incorrectly recites “a second outlet from the second chamber to the exterior environment”.  Upon review of the disclosure as a whole, the specification in view of the drawings teaches “a second outlet 60 from the first chamber 36 to the exterior environment” [see ¶0023, as illustrated in Figure 6].  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [¶0010] of the specification incorrectly recites “a second outlet from the second chamber to the exterior environment”.  Upon review of the disclosure as a whole, the specification in view of the drawings teaches “a second outlet 60 from the first chamber 36 to the exterior environment” [see ¶0023, as illustrated in Figure 6].
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 4 includes reference label “92” meant to denote the “bracket lip” as described by the specification, however it appears to incorrectly label the “flexible hose”.  This can be corrected by replacing reference label “92” in Figure 4 with the correct reference label “52”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Line 11 recites “a second outlet from the second chamber to the exterior environment”.  There is insufficient antecedent basis for limitation “the second chamber” in the claim.  Upon review of the disclosure as a whole, the specification in view of the drawings teaches “a second outlet 60 from the first chamber 36 to the exterior environment” [see ¶0023, as illustrated in Figure 6].  This can be corrected by an amendment instead reciting “a second outlet from the [[ chamber to the exterior environment” as “the chamber” in claim 1 refers to the first chamber described by the specification.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art, US 10,359,303 to Krishnan et al. (hereafter “Krishnan”) discloses a sensor assembly (14) comprising:
a housing (18) including a plurality of chambers (compartments 48); 
a first sensor (16) disposed in a chamber (first compartment 48) and including a first sensor window (46) facing outward from the first chamber; 
a second sensor (16) outside and fixed relative to the chamber (in adjacent second compartment 48), the second sensor including a second sensor window (46) [Fig. 1-4; col. 4, lines 41-52]; 
a blower (20) having a blower outlet in the chamber (first compartment 48) and having a blower inlet; and 
wherein the housing includes a first outlet (first exhaust port 24) from the chamber (first compartment 48) to the exterior environment, and a second outlet (second exhaust port 24) from a separate, second chamber (adjacent second compartment 48 containing the second sensor) to the exterior environment; 
the first outlet is positioned to direct air across the first sensor window; and 
the second outlet is positioned to direct air across the second sensor window [see Fig. 4; col. 2, line 62 – col. 3, line 14].
However, Krishnan does not teach that the housing includes a first outlet from the chamber to direct air across the first sensor window, and a second outlet from the , wherein the first sensor is disposed in the chamber and the second sensor is outside and fixed relative to the chamber. [see rejection of claim 1 under 35 U.S.C. 112(b) above].  Additionally, Krishnan does not teach a flexible hose extending from a first end positioned to receive ambient air to a second end positioned to direct air into the blower inlet.  Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the sensor assembly defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-17) contain allowable subject matter.  See the attached ‘Notice of References Cited’ for a comprehensive list of the prior art references made of record and not relied upon that are considered pertinent to applicant's disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711